Citation Nr: 1731461	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left hand disability.

2. Entitlement to service connection for a right hand disability, to include aggravation of a pre-existing right hand fracture.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to a knee disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2012, the Veteran testified before the undersigned Veterans' Law Judge at a videoconference hearing; a transcript of which has been associated with the claims file. 

In December 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims; namely to obtain an addendum VA opinion regarding the claimed bilateral knee disability and another VA examination for the claimed bilateral hand disability.   See December 2016 Board Decision; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 






FINDINGS OF FACT

1. The evidence of record does not establish a left hand disability. 

2. The most probative evidence of records does not show in service aggravation of the Veteran's pre-existing right hand fracture.

3. The most probative evidence of record does not show in service incurrence of the Veteran's degenerative arthritis of the left knee or the manifestation of the same within one year of separation from service.

4. The most probative evidence of record does not show an etiological nexus between the Veteran's right knee injuries in service and current diagnosis of degenerative arthritis of the right knee, or the manifestation of the same within one year of separation from service.

5. The evidence of record does not show in service incurrence of the Veteran's polyneuropathy of the bilateral lower extremities or the manifestation of the same within one year of separation from service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for a right hand disability, to include aggravation of a pre-existing right hand fracture,  have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2016).

4. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309(a).

5. The criteria for service connection for neuropathy of the bilateral lower extremities, to include as secondary to a knee disability, have not been met.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As it pertains to the claims decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Veteran contends that his bilateral hand and bilateral knee disabilities stem from a single in service incident.  See December 2010 VA Form 9; see generally October 2011 Decision Review Officer (DRO) Hearing Transcript; May 2012 Board Hearing Transcript.  Further, he asserts the neuropathy of his bilateral lower extremities is due to his bilateral knee disability.  See May 2012 Board Hearing Transcript at 14-15.

More specifically, the Veteran asserts that he injured himself while on temporary assignment at Fort Drum during the winter months in 1980.  See May 2012 Board Hearing Transcript at 4-6 (the Veteran testified his temporary assignment lasted six months and overlapped with the Lake Placid Winter Olympics in 1980).  At that time, his military occupational specialty required him to operate heavy equipment.  See October 2011 DRO Hearing Transcript at 2.  On that particular occasion, he was outside near a dump truck cleaning off a snowplow sweeper when he slid into the back of the dump truck's tires hitting his hands and knees because of the snow and ice.  See May 2012 Board Hearing Transcript at 6-7.  

Although the Veteran experienced pain following the incident, he did not seek immediate medical attention.  Id. at 9; October 2011 DRO Hearing Transcript at 3; cf. November 2010 VA Examination Report (the Veteran denied having any pain or swelling immediately after the incident; he began experiencing pain approximately six months later).  Eventually, he sought medical attention.  At the October 2011 DRO hearing he testified that he sought treatment when he returned to his permanent duty station.  See October 2011 DRO Hearing Transcript at 3-4.  However, at the May 2012 Board videoconference hearing he testified that he sought medical attention while he was still assigned to Fort Drum, as a result of which he was placed on light duty for 30 days.  See May 2012 Board Hearing Transcript at 9. 

In contrast, during a March 2015 VA examination for knee and lower leg conditions, the Veteran asserted that his claimed bilateral knee disability was caused by a fall while working on a flight line.  See March 2015 VA Knee and Lower Leg Condition Examination Report.    

At a March 2015 VA examination for hand and finger conditions, the Veteran could not recall how he injured his right hand.  See March 2015 VA Hand and Finger Conditions Examination Report.  Nonetheless, he remembered being told by medical staff in service in 1980 that he had six hairline fractures to his right hand.  He stated the medical staff wrapped his hand in an ACE bandage for two weeks, but did not put him in a cast or prescribe medication.  As a result of this injury, he claims he was placed on light duty.

A review of the Veteran's service treatment records (STRs) is negative for any treatment received at Fort Drum.  His STRs show Physical Profile Serial Reports were completed in June 1978; July 6, 1981; July 20, 1981; August 1981; and February 1982.  However, none of the Physical Profile Serial Reports indicate light duty for a duration of 30 days.  Only the July 6, 1981 Physical Profile Serial Report references a knee condition.  Even still, the July 6, 1981 Physical Profile Serial Report cites only a right knee sprain.  None of the Physical Profile Serial Reports pertain to the left knee, either hand, or condition causing neuropathy of the bilateral lower extremities.

Of note, the entirety of the Veteran's STRs is silent for any reports of a left knee injury, hand injury, or complaints related to neuropathy of the bilateral lower extremities in service.  On the other hand, a July 1980 Chronological Record of Medical Care recorded his report of a right knee pain from an earlier injury.  Upon examination, the treatment provider observed he had tenderness in the right knee laterally, but good range of motion, and no evidence of ligament injury.  See July 1980 Chronological Record of Medical Care.  As a result, an assessment of a right knee strain was noted and the recommended course of treatment was an ACE wrap and pain medication.

A year later, the Veteran complained again of a painful injury to the right knee with recurrent right knee pain.  See July 1981 Chronological Record of Medical Care.  Following examination, the treatment provider documented he had questionable medial instability with swelling.  In the end, another assessment of a right knee strain was noted.  Again, the recommended course of treatment was an ACE wrap.  Neither the July 1980 nor July 1981 Chronological Record of Medical Care detailed how or when the right knee injury occurred.  However, a July 1981 Radiographic Report notes the 1981 right knee injury occurred four to five months prior.  Notably, the July 1981 Radiographic Report indicates no significant abnormality was found despite two documented right knee injuries in service.

While the Veteran's STRs do not reveal a bilateral hand injury in service, it does record a right hand fracture prior to enlistment.  Although he avows that he had no prior injury to his hands before enlistment, his STRs contradict this claim.  A May 1978 Preliminary Physical Review reveals that he sustained a fracture to the lower portion of his right hand in December 1977 prior to enlistment.  He acknowledged this notation by endorsing the same.  Subsequently, at the time of enlistment, in a June 1978 Report of Medical History, he reported having had broken bones.  Further, the accompanying June 1978 Report of Medical Examination confirmed a fracture in the hand. 

Given the above detailed inconsistencies in the Veteran's lay statements with each other as well as the other evidence of record, the Board finds they are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record); September 2011 VA Initial Evaluation Note (noted the Veteran was very focused on "getting [his] compensation" for his knees and hands because it would solve all his issues; he is hoping for 100 percent, but would take 50 percent).  Therefore, the Board declines to attach significant probative to his lay statements.  

Accordingly, the Board focuses on the relevant medical evidence of record.  In doing so, the Board will first address the Veteran's service connection claims for left and right hand disabilities.

The Board acknowledges the Veteran's complaints of stiffness, swelling, and pain in his hands.  However, other than the pre-existing right hand fracture, a review of the medical evidence of records shows no clear diagnosis of a current disability with respect to his hands.      

For instance, in August 2000, the Veteran complained of issues with his hands and knees.  See August 2000 VA Primary Care Initial Evaluation Note.  Following an examination, the treatment provider recorded impressions of osteoarthritis and chronic pain secondary to osteoarthritis.  However, the treatment provider failed to indicate whether the impression pertained to his knees, hands, or both.  Further, the Board notes no imaging study was conducted during this examination.  

Later, in July 2008, the Veteran underwent an examination for his disability claim with the Social Security Administration (SSA).  See July 2008 Dr. J.A. SSA Examination Report.  Following a physical examination, the SSA examiner noted he has developed "arthritic symptoms" of the hands based on his lay statements, but qualified that upon examination there were no significant findings.  No imaging study was performed in conjunction with the examination.  Of significance, the SSA examiner did not indicate a diagnosis associated with the hands.  
Subsequently, an October 2009 VA Emergency Department Triage Note documented the treatment provider's belief the Veteran may have some degenerative joint disease of the hands.  However, it appears no imaging study was obtained.  

Despite the nebulous impression of osteoarthritis indicated in August 2000, notation of arthritic symptoms in July 2008, and suggestion of degenerative joint disease of the hands in October 2009, they are not borne out by the subsequent imaging studies detailed below.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (noting the terms "degenerative arthritis," "osteoarthritis," and " degenerative joint disease" are synonymous).  As such, the Board finds the August 2000 VA Primary Care Initial Evaluation Note, July 2008 Dr. J.A. SSA Examination Report, and October 2009 VA Emergency Department Triage Note hold little probative value. 

In contrast, the Board finds the November 2010 MJM Hospital Hand 2 View Right as well as the imaging studies associated with the March 2015 and January 2017 VA Hand and Finger Conditions Examination Reports highly probative.  

The first imaging study of record dates from November 2010.  At that time, an imaging study of the right hand revealed a foreshortened fifth metacarpal and a deformity of the fifth metacarpal neck, which was likely due to remote trauma; the remaining metacarpals were intact; no evidence of joint subluxation or dislocation; and no evidence of a present fracture, focal osteolysis, or other acute bony findings.  See November 2010 MJM Hospital Hand 2 View Right.  Of importance, no findings pertaining to arthritis of the right hand are indicated.    

The Veteran was first afforded a VA examination in March 2015 in connection with this claim.  See March 2015 VA Hand and Finger Conditions Examination Report.  As a part of the VA examination, an imaging study was conducted, but only of the right hand.  At that time, the VA examiner determined the imaging study of his right hand showed the osseous structures were intact and had proper anatomic alignment, the articular resurface and joint spaces were preserved, and the soft tissues were unremarkable.  As a result, the VA examiner solely noted a diagnosis of an "old healed fracture" without any residual issues.  In line with the findings, the VA examiner opined the healed right hand fracture was clearly and unmistakably existent prior to his service and was not aggravated beyond its natural progression by an in service event, injury, or illness.  

It was not until January 2017 that an imaging study of the left hand was performed in conjunction with another VA examination.  See January 2017 Hand and Finger Conditions Examination Report.  Based on the January 2017 imaging study, the VA examiner noted the Veteran had a healed right fifth metacarpal boxer's fracture, mild interphalangeal soft tissue swelling bilaterally, but no recent fractures or subluxation.  In the end, the VA examiner concluded there was no diagnosable bilateral hand condition.  

Based on the above, the Board finds that service connection for a left hand disability cannot be supported because there is no reliable evidence of an in service incurrence, much less a current disability for VA compensation purposes.   See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim); see also Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone cannot constitute a disability for which service connection may be granted).  

Even if the Board accepts the Veteran has been diagnosed with bilateral osteoarthritis of the hands, the first reference of record to the same comes in August 2000; 18 years post-separation.  See August 2000 VA Primary Care Initial Evaluation Note.  While osteoarthritis is eligible for presumptive service connection as a chronic disease pursuant to 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a), it must manifest to a compensable degree within one year of separation from service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Aside from his unreliable lay statements, there is no other evidence of record substantiating it manifested within one year of separation.  Thus, presumptive service connection is not appropriate for either claimed disability.    

The Board separately addresses the right hand fracture.  As noted above, the Veteran's STRs documented a right hand fracture existing prior to service.  Despite his insistence that he had no hand injuries before enlisting, given the Board's earlier credibility determination, the Board finds the right hand fracture was noted upon entry into service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304(b), 3.306.  Consequently, the presumption of soundness does not attach.  See 38 C.F.R. 
§ 3.304(b).

Thus, service connection for the pre-existing right hand fracture may only be granted based on in service aggravation of the same.  A pre-existing condition will be presumed to have been aggravated in service where there is a permanent increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Again, even if the Board accepts the Veteran has a been diagnosed with osteoarthritis of the right hand and that it is etiologically related to the pre-existing right hand fracture, it does not dispense with the requirement that in service aggravation be demonstrated.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, as detailed above, there is no credible evidence suggesting in service aggravation of the pre-existing right hand fracture.  Necessarily, service connection due to in service aggravation of the pre-existing right hand fracture cannot be established.

Next, the Board turns to the service connection claims for a left knee and right knee disabilities.  As the Veteran has been diagnosed with bilateral degenerative arthritis of the knees, the Board finds the current disability element of this claim has been met.  See November 2010 VA Examination Report; March 2015 VA Knee and Lower Leg Conditions Examination Report; January 2017 VA Knee and Lower Leg Conditions Examination Report; see also Shedden, supra.  

Preliminarily, as noted above, degenerative arthritis is eligible for presumptive service connection as a chronic disease.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With the exception of the Veteran's inconsistent lay statements, there is no other evidence of record revealing it manifested within one year of separation.  The earliest medical record of evidence suggesting degenerative arthritis of the knees comes in August 2000; 18 years post-separation.  See August 2000 VA Primary Care Initial Evaluation Note; cf. March 2015 VA Knee and Lower Leg Conditions Examination Report (noted diagnosis in May 2010); January 2017 VA Knee and Lower Leg Conditions Examination Report  (noted diagnosis in 2010).  Thus, presumptive service connection is not warranted for either claimed disability.  

Therefore, the Board examines the evidence of record for an in service incurrence. In that regard, apart from the Veteran's lay statements, there is no other evidence of record demonstrating an in service incurrence pertaining to the left knee.  See Shedden, supra.  For this reason, the Board finds direct service connection for a left knee disability cannot be justified.  

Unlike the left knee, the Board finds the Veteran's STRs establishes two in service events with respect to the right knee, which are detailed above; one in July 1980 and another in July 1981.  See July 1980 Chronological Record of Medical Care; July 1981 Chronological Record of Medical Care; see also Shedden, supra.  Thus, the element of an in service incurrence has been met for the claimed right knee disability.  

With respect to the claimed right knee disability, the only remaining issue is whether there is a nexus between the in service incurrences and the diagnosed degenerative arthritis.  As it pertains to this issue, the most pertinent evidence of record is the VA examinations.  In furtherance of this claim, the Veteran was afforded three VA examinations; first in November 2010, then in March 2015, and January 2017.  See November 2010 VA Examination Report; March 2015 VA Knee and Lower Leg Conditions Examination Report; January 2017 VA Knee and Lower Leg Conditions Examination Report.

As the Board previously found the November 2010 VA Examination Report inadequate because the VA examiner was unable to provide an sufficient nexus opinion, the Board finds it has no probative value.  See May 2014 Board Decision. 

Subsequently, the March 2015 VA examiner opined the bilateral degenerative arthritis was less likely than not incurred in or caused by the claimed in service injury.  See March 2015 VA Knee and Lower Leg Conditions Examination Report.  Rather, the VA examiner determined it was more likely than not due to the aging process.  In support, the VA examiner cited a July 1980 Radiographic Report which concluded no significant abnormality of the right knee was found, and the absence of further examination or treatment soon thereafter.  As a result, the VA examiner concluded his right knee injury was a minor one; simply a strain of the soft tissue for which he was placed on light duty for only four days. 

While the March 2015 VA examiner referenced a "July 1980 Radiographic Report," a review of the claims file reveals no such report among the Veteran's STRs.  However, the Board notes there is a July 1981 Radiographic Report and related July 1981 Physical Profile Serial Report, which shows he was placed on light duty for four days due to a right knee sprain.  Thus, the Board finds the VA examiner's mention of a "July 1980 Radiographic Report" in the VA Examination Report was a typographical error, which does not affect the probative value of the VA Examination Report.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Similarly, the January 2017 VA examiner opined that it was less likely than not the Veteran's claimed bilateral knee disability was incurred in or caused by his service.  See January 2017 VA Knee and Lower Leg Conditions Examination Report.  The VA examiner highlighted the fact that an imaging study at the time he sought treatment for the right knee injury in service revealed no abnormalities.  The VA examiner emphasized the course of treatment prescribed is suggestive of a mild knee injury; an ACE wrap and light duty for four days.  The VA examiner explained such a mild knee injury is unlikely to cause the medial knee degeneration demonstrated in the current imaging study.  Further, because medial knee degeneration is seen bilaterally, the VA examiner explained it was indicative that it was due to the aging process. 

Since the July 1981 Radiographic Report revealed no significant abnormality despite a second right knee injury, the course of treatment for the July 1980 complaint of an earlier right knee injury was similar to the treatment prescribed in July 1981, there is no Physical Profile Serial Report associated with the July 1980 report indicating the Veteran was physically restricted in any capacity as a result of the right knee injury, and the pertinent current disability is a bilateral disability representative of the aging process, the Board finds the fact neither VA examiner explicitly addressed the July 1980 report of a right knee injury is immaterial.  See Acevedo, supra. (holding that the Board is permitted to draw inferences based on the overall report, so long as the inference does not result in a medical determination).

As there is no contradictory nexus opinion of record, the Board finds the March 2015 and January 2017 VA Knee and Lower Leg Conditions Examination Reports highly probative.  Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  

Finally, the Board turns to the service connection claim for neuropathy of the bilateral lower extremities.  As it pertains to this claim, there is no doubt the Veteran has been diagnosed with a current disability; polyneuropathy.  See March 2015 VA Peripheral Nerve Conditions Examination Report.  However, as detailed above, the Veteran's STRs are negative for any complaints of neuropathy in service.  Thus, direct service connection cannot be granted due to the lack of an in service incurrence.  See 38 C.F.R. § 3.304; Shedden, supra.  

The Board is cognizant of the fact that polyneuropathy is an organic disease of the nervous system, which is eligible for presumptive service connection as a chronic disease pursuant to 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a), provided it manifests to a compensable degree within one year of separation from service.  See Walker, supra.  In this regard, the Board notes there is no medical evidence of record demonstrating a diagnosis or even manifestation of symptomatology connected with neuropathy within one year of separation from service.  Even according to the Veteran's lay statements, he was not diagnosed with neuropathy of his lower extremities until 1999 or 2000, well outside the prescribed one year period.  See May 2012 Board Hearing Transcript at 14-15.  Therefore,  the Board finds presumptive service connection is not permissible. 

This leaves the Veteran's primary theory of entitlement; as due to his left and right knee disabilities.  In furtherance of this claim, he was afforded a VA examination in March 2015.  See March 2015 VA Peripheral Nerves Conditions Examination Report.  Following an examination, the VA examiner opined that it was unlikely the polyneuropathy was due to his claimed bilateral hand and bilateral knee conditions.  The VA examiner explained that trauma to the hands or knees is not a medically recognized cause of distal symmetric polyneuropathy.  However, the VA examiner did not address whether the Veteran's polyneuropathy of the bilateral lower extremities was aggravated by his claimed bilateral knee disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Nevertheless, the VA examiner's failure to do so is of no moment given the denial of the service connection claims for the left knee and right knee disabilities herein.  Accordingly,  service connection on a secondary basis due to a knee disability is not warranted.  See 38 C.F.R. § 3.310(a).

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

 Service connection for a left hand disability is denied.

Service connection for a right hand disability, to include aggravation of a pre-existing fracture, is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for neuropathy of the bilateral lower extremities, to include as due to a knee disability is denied. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


